ACCEPTED
                                                                                       14-15-00709-CV
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  9/18/2015 4:43:33 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                            NO. 14-15-00709-CV


                                                      FILED IN
                                               14th COURT OF APPEALS
                    IN THE COURT OF APPEALS       HOUSTON, TEXAS
              FOR THE FOURTEENTH JUDICIAL DISTRICT
                                               9/18/2015 4:43:33 PM
                      OF TEXAS AT HOUSTON      CHRISTOPHER A. PRINE
                                                        Clerk


                    IN THE MATTER OF A.F., Appellant


                                A.F., Appellant

                                       v.



                           THE STATE OF TEXAS,
                                   Appellee


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-03135J



  APPELLANTS UNOPPOSED MOTION FOR EXTENSION OF TIME
      TO FILE NOTICE OF APPEAL PURSUANT TO TRAP 26.3

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        A.F., appellant, moves the Court to extend the time to file his notice

of appeal pursuant to TRAP 26.3 and in support thereofrespectfully shows:

        1. The final judgment was signed on May 6, 2015 and appellant's

notice of appeal was due on August 4, 2015. It was filed on August 19,

2015.
      2. Appellant failed to timely file his notice of appeal due to the

following facts and circumstances:

         a. Appellant's counsel was out of the country from July 24, 2015

through August 11, 2015. In the week priorto leaving, he represented the

child at trial in a parental termination case styled: In re: B.C. and numbered

2014-04220J; in the 315th District Court of Harris County, Texas. He also

prepared and filed the appellant's reply briefin an accelerated appeal

numbered 01-15-00258-CV and styled: In re M.M.Y-P., Child.

        b. The week after returning counsel prepared and filed on August

17, 2015 the appellant's original brief in appeal no. 01-15-00525-CV; styled:

In re: J.M. He also represented a juvenile respondent adjudicated for the

felony offense of aggravated assault on a family member in a contested

disposition hearing held on August 13, 2015 in no. 2014-02392J; styled: In

the Matter ofD.M.; in the 315th District Court ofHarris County, Texas.
Finally, during that week counsel also appeared in approximately ten district

and county court non-trial setting.

       3. Counsel's failure to timely file the notice of appeal was not due to

conscious indifference or neglect but rather was inadvertent due to his

summer vacation and workload. This extension is sought so that the ends of

justice may be served.
      WHEREFORE, A.F., appellant, prays that pursuant to TRAP 26.3,

this Honorable Court extend the time to file his notice of appeal to August

19,2015.

                                       Respectfully submitted,
                                       Isi william m thursland


                                       William M. Thursland
                                       TBN: 20016200
                                       440 Louisiana St., Ste. 1130
                                       Houston, TX 77002
                                       Email: wmthursland@hotmail.com
                                       Tel: (713) 655-0200x105;
                                       Fax:(713)655-9035

                                       Attorney for Appellant A.F.


                     CERTIFICATE OF CONFERENCE

       Pursuant to TRAP 10.1(a)(5), I certify that Appellee's counsel, Alan
Curry, is unopposed to this motion.
                                       /s/ william m thursland

                                       William M. Thursland

                        CERTIFICATE OF SERVICE

       I certify that on September 18, 2015 a true and correct copy ofthe
 foregoing pleading was served on Alan Curry by fax to (713) 755-5809.

                                        /s/ william m thursland

                                        William M. Thursland